DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  The claims recite dependency upon “the wireless device of claim 1”. Examiner believes and interprets the intended dependency is upon claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,4-7, 10-12, 14-17 and 20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Tsai et al. (US 2021/0337625, Tsai hereafter).
RE claims 1 and 11, Tsai discloses method and wireless device comprising: one or more processors; and memory storing instructions (Figure 4), that when executed by the one or more processors, cause the wireless device to: receive configuration parameters indicating: a first transport block (TB) size threshold of a first random access (RA) type (Paragraphs 191-195, UE is configured with a PUSCH payload size threshold. If the payload is below the threshold, the UE is configured to select a 2-step RA type and preamble. Otherwise, taken to mean equal to or greater than the threshold, the UE selects a 4-step RA type and preamble); and a second TB size threshold of a second RA type, wherein the second TB size threshold is larger than the first TB size threshold  (Paragraphs 191-195, UE is configured with a PUSCH payload size threshold. If the payload is below the threshold, the UE is configured to select a 2-step RA type and preamble. Otherwise, taken to mean equal to or greater than the threshold, the UE selects a 4-step RA type and preamble); select an RA type of an RA procedure for transmitting a data unit, wherein: the selected RA type comprises the first RA type in response to a size of the data unit being smaller than or equal to the first TB size threshold (Paragraphs 191-195, UE is configured with a PUSCH payload size threshold. If the payload is below the threshold, the UE is configured to select a 2-step RA type and preamble. Otherwise, taken to mean equal to or greater than the threshold, the UE selects a 4-step RA type and preamble); and the selected RA type comprises the second RA type in response to the size of the data unit being: larger than the first TB size threshold (Paragraphs 191-195, UE is configured with a PUSCH payload size threshold. If the payload is below the threshold, the UE is configured to select a 2-step RA type and preamble. Otherwise, taken to mean equal to or greater than the threshold, the UE selects a 4-step RA type and preamble); and smaller than or equal to the second TB size threshold; and transmit the data unit using the RA procedure based on the selected RA type (Paragraphs 191-195, UE is configured with a PUSCH payload size threshold. If the payload is below the threshold, the UE is configured to select a 2-step RA type and preamble. Otherwise, taken to mean equal to or greater than the threshold, the UE selects a 4-step RA type and preamble).
RE claims 2 and 12, Tsai discloses the method of claim 1 and  wireless device of claim 11 as set forth above. Note that Tsai further discloses the first RA type comprises a two-step RA type (Paragraph 194); and the second RA type comprises a four-step RA type (Paragraph 194).
RE claims 4 and 14, Tsai discloses the method of claim 1 and  wireless device of claim 11 as set forth above. Note that Tsai further discloses wherein the configuration parameters further indicate that the first RA type and the second RA type are available for a small data transmission in a radio resource control (RRC) inactive state,  and wherein the selecting the RA type is in response to the first RA type and the second RA type being available for the small data transmission (Paragraphs 72-76, 185-195).
RE claims 5 and 15, Tsai discloses the method of claim 1 and  wireless device of claim 11 as set forth above. Note that Tsai further discloses initiating, for a small data transmission in a radio resource control (RRC) inactive state, the RA procedure based on the selected RA type (Paragraphs 72-76, 185-195).
RE claims 6 and 16, Tsai discloses the method of claim 1 and  wireless device of claim 11 as set forth above. Note that Tsai further discloses determining a size of a message comprising the data unit is smaller than or equal to at least one of: the first TB size threshold; and the second TB size threshold (Paragraphs 191-195, UE is configured with a PUSCH payload size threshold. If the payload is below the threshold, the UE is configured to select a 2-step RA type and preamble. Otherwise, taken to mean equal to or greater than the threshold, the UE selects a 4-step RA type and preamble).
RE claims 7 and 17, Tsai discloses the method of claim 1 and wireless device of claim 11 as set forth above. Note that Tsai further discloses wherein: in response to the selected RA type being a two-step RA type, the transmitting the data unit comprises transmitting a TB that the data unit is multiplexed onto as Message A of a two- step RA type (Paragraphs 191-195, UE is configured with a PUSCH payload size threshold. If the payload is below the threshold, the UE is configured to select a 2-step RA type and preamble. Otherwise, taken to mean equal to or greater than the threshold, the UE selects a 4-step RA type and preamble); and in response to the selected RA type being a four-step RA type, the transmitting the data unit comprises transmitting a TB that the data unit is multiplexed onto as Message 3 of a four- step RA type (Paragraph 79 discloses 4-Step utilizes MSG3).
RE claim 10, Tsai discloses the method of claim 1 as set forth above. Note that Tsai further discloses wherein the data unit comprises data from a logical channel associated with a dedicated traffic channel of the wireless device (Paragraph 75).
RE claim 20, Tsai discloses a system comprising: a base station comprising one or more first processors; and first memory storing first instructions (Figure 4) that, when executed by the one or more first processors, cause the base station to: transmit configuration parameters indicating: a first transport block (TB) size threshold of a first random access (RA) type (Paragraphs 191-195, UE is configured with a PUSCH payload size threshold. If the payload is below the threshold, the UE is configured to select a 2-step RA type and preamble. Otherwise, taken to mean equal to or greater than the threshold, the UE selects a 4-step RA type and preamble); and a second TB size threshold of a second RA type, wherein the second TB size threshold is larger than the first TB size threshold (Paragraphs 191-195, UE is configured with a PUSCH payload size threshold. If the payload is below the threshold, the UE is configured to select a 2-step RA type and preamble. Otherwise, taken to mean equal to or greater than the threshold, the UE selects a 4-step RA type and preamble); and a wireless device comprising one or more second processors; and second memory storing second instructions (Figure 4) that, when executed by the one or more second processors, cause the wireless device to: receive the configuration parameters from the base station(Paragraphs 191-195, UE is configured with a PUSCH payload size threshold. If the payload is below the threshold, the UE is configured to select a 2-step RA type and preamble. Otherwise, taken to mean equal to or greater than the threshold, the UE selects a 4-step RA type and preamble); select an RA type of an RA procedure for transmitting a data unit, wherein: the selected RA type comprises the first RA type in response to a size of the data unit being smaller than or equal to the first TB size threshold(Paragraphs 191-195, UE is configured with a PUSCH payload size threshold. If the payload is below the threshold, the UE is configured to select a 2-step RA type and preamble. Otherwise, taken to mean equal to or greater than the threshold, the UE selects a 4-step RA type and preamble); and the selected RA type comprises the second RA type in response to the size of the data unit being: larger than the first TB size threshold; and smaller than or equal to the second TB size threshold (Paragraphs 191-195, UE is configured with a PUSCH payload size threshold. If the payload is below the threshold, the UE is configured to select a 2-step RA type and preamble. Otherwise, taken to mean equal to or greater than the threshold, the UE selects a 4-step RA type and preamble); and transmit the data unit using the RA procedure based on the selected RA type(Paragraphs 191-195, UE is configured with a PUSCH payload size threshold. If the payload is below the threshold, the UE is configured to select a 2-step RA type and preamble. Otherwise, taken to mean equal to or greater than the threshold, the UE selects a 4-step RA type and preamble).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai.
RE claims 3 and 13, Tsai discloses the method of claim 1 and wireless device of claim 11 as set forth above. Note that Tsai further discloses the claimed invention except for wherein: the first RA type comprises a four-step RA type; and the second RA type comprises a two-step RA type.
However, it would have been an obvious matter of design choice to simply swap the desired RA types according to the needs of the system, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	RE claims 8 and 18, prior arts do not explicitly disclose, teach or suggest wherein the selecting is further based on: a first quantity, of one or more padding bits of the first RA type, determined based on the size of data unit and the first TB size threshold; and a second quantity, of one or more padding bits of the second RA type, determined based on the size of data unit and the second TB size threshold.
	RE claims 9 and 19, prior arts do not explicitly disclose, teach or suggest  wherein transmitting the data unit comprises multiplexing the data unit with one or more padding bits onto a transport block (TB), wherein a quantity of the one or more padding bits is based on a difference between the size of the data unit and a TB size threshold corresponding to the selected RA type.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461